Citation Nr: 1147204	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating for service-connected pancreatitis, evaluated as 30 percent disabling prior to October 2, 2007 and as 60 percent disabling as of November 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from April 1989 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran was awarded a temporary 100 percent disability rating effective from October 2, 2007, through October 31, 2007, under 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence.  Prior to October 2, 2007, the Veteran's pancreatitis was evaluated as 30 percent disabling and this rating was initially continued after the expiration of the temporary 100 percent disability rating.  However, in a September 2008 rating decision, the RO granted an increased disability rating of 60 percent effective November 1, 2007 (the first of the month following his surgery in October 2007).  Thus, the Board finds that it has a staged rating before it, and the issue has been recharacterized to so reflect that.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary for further development.  In his VA Form 9, he stated that he has been hospitalized 10 times due to his pancreatitis but that he has been to the hospital at least twice that much, just not admitted.  A review of the VA treatment records in the claims file reflects that there are discharge summaries for each one of the Veteran's hospitalizations from July 2007 through June 2009; however, there is an apparent lack of outpatient treatment records, the last one of record being from a January 2008 visit to the emergency room.  Although there is a record that the RO did a CAPRI search for discharge summaries, there is no record that it did a search for outpatient treatment notes.  Consequently, the Board finds that there may be additional VA treatment records that would be relevant to show the severity of the Veteran's service-connected pancreatitis that have not been associated with his claims file.  

In addition, given the significant amount of treatment that the Veteran had prior to his claim being certified to the Board, the Board finds it highly likely there would be additional significant treatment records in the two plus years since then that may be relevant to show the current severity of the Veteran's pancreatitis in the interim.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, on remand, the RO should obtain the Veteran's VA outpatient treatment records related to treatment for his service-connected pancreatitis from September 2007 to the present and all inpatient treatment records since July 2009 to the present to ensure that all relevant treatment records are associated with the claims file.

Next, the Board notes that the Veteran reported at the last VA examination conducted in September 2009 that he had missed 12 weeks of work during the previous 12 months due to his pancreatitis; however, no effort was made to obtain any employment records to support the Veteran's contention.  Thus, on remand, such efforts should be undertaken.

Furthermore, the duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran's last VA examination was in September 2009 more than two years ago.  The Board finds that, given the nature of the Veteran's disability, that a new VA examination is warranted.

The Board also finds that there is sufficient evidence to warrant referring the Veteran's increased rating claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  In relevant part in this regard, the Board notes that the next higher rating for pancreatitis under Diagnostic Code 7347 is a 100 percent evaluation.  In order to warrant a 100 percent disability rating, the evidence must establish that, not only are there frequent recurrent disabling attacks of abdominal pain with few pain free intermissions, but that the pancreatitis is productive of steatorrhea, malabsorption, diarrhea and severe malnutrition.  38 C.F.R. § 4.114, Diagnostic Code 7347.  The Board finds this to be a very high standard to meet, and, thus, the current rating criteria appear to be inadequate to rate the Veteran's service-connected pancreatitis given the severity of his disability.  Further, during the current appeal, the Veteran was hospitalized 13 times between July 2007 and June 2009 for acute exacerbations of his pancreatitis as well as for surgery in October 2007.  In addition, he reported missing 12 weeks of work in the year prior to September 2009, which represents a 25 percent absence rate.  This evidence appears to demonstrate not only frequent hospitalizations during the period of July 2007 through June 2009 but also marked interference with his employment.  

Thus, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) for an increased rating.  In doing so, the Board notes that staged ratings may be appropriate in the present case should it be determined that there was improvement in the Veteran's service-connected pancreatitis such that the criteria for an extraschedular rating are no longer met.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  

Finally, in establishing the 60 percent disability rating effective November 1, 2007, the RO did not consider whether an evaluation higher than 30 percent was warranted prior to October 2, 2007, when readjudicating the Veteran's claim in the October 2009 Supplemental Statement of the Case.  Thus, when readjudicating the Veteran's claim pursuant to this Remand, such must be taken into consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records of pancreatitis treatment that the Veteran has received from the VA Medical Center in Kansas City, Missouri:  all outpatient treatment records (to include emergency room records) from September 2007 to the present and all inpatient treatment records since July 2009.  
All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the claims folder.  

2.  Contact the Veteran and ask him to identify his employer(s) since 2007 and to send in any information from his employer(s) about the amount of days he was absent from work because of his service-connected pancreatitis since 2007.  The Veteran should be advised that he can also send VA a signed release for it to contact his employer to obtain such information itself if he so prefers.

3.  Schedule the Veteran for an appropriate VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed, and provide a complete rationale for all conclusions and opinions.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected pancreatitis.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should further determine whether the Veteran has steatorrhea, malabsorption, diarrhea, and severe malnutrition.  The examiner is also asked to comment on whether the Veteran's service-connected pancreatitis represents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalizations.

4.  After all the above development has been completed, refer the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular evaluation of his service-connected pancreatitis under 38 C.F.R. § 3.321(b).  

5.  Then, readjudicate the issue on appeal-entitlement to a disability rating for service-connected pancreatitis, evaluated as 30 percent disabling prior to October 2, 2007 and as 60 percent disabling as of November 1, 2007.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

